OPINION — AG — AN ATTORNEY APPOINTED TO REPRESENT AN INDIGENT DEFENDANT IN A CRIMINAL CASE ON SAID DEFENDANT'S TRIAL IS ENTITLED TO A FEE OF NOT MORE THAN $250.00. IF, AFTER CONVICTION OF THE INDIGENT DEFENDANT, THE SAME ATTORNEY IS APPOINTED TO REPRESENT THE SAID DEFENDANT ON APPEAL, THEN THE ATTORNEY IS ENTITLED TO AN ADDITIONAL FEE, WHICH SHALL BE "ADEQUATE COMPENSATION, AS FIXED BY THE JUDGE" FOR PERFECTING THE APPEAL, AND IS NOT LIMITED TO THE SUM OF $250.00. CITE: 22 O.S. 1965 Supp., 1074 [22-1074], 22 O.S. 1965 Supp., 1271 [22-1271] (HUGH COLLUM)